Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 4, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160981
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160981
                                                                     COA: 344075
                                                                     Genesee CC: 17-040841-FC
  TYREE JAMAUL CULBERSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 26, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we REMAND this case to the Court of Appeals for articulation
  of its reasons for finding a lack of merit in the questions presented in the defendant’s
  supplemental brief, filed under AO 2004-6 (Minimum Standards for Indigent Criminal
  Appellate Defense Services), Standard 4, as part of his appeal of right. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 4, 2020
           s1028
                                                                                Clerk